IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANDREA HARRISON,                       §
                                       §     No. 487, 2015
      Defendant Below-                 §
      Appellant,                       §     Court Below: Superior Court
                                       §     of the State of Delaware
      v.                               §
                                       §     ID No. 1406012926
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below-                 §
      Appellee.                        §

                          Submitted: June 15, 2016
                           Decided: July 8, 2016

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

Upon appeal from the Superior Court. AFFIRMED.

Mary Ann McLane Detweiler, Esquire, Office of the Public Defender, Wilmington,
Delaware, for Appellant.

Karen V. Sullivan, Deputy Attorney General, Department of Justice, Wilmington,
Delaware, for Appellee.




VAUGHN, Justice:
         Defendant-Below/Appellant, Andrea Harrison, appeals from a Superior Court

bench ruling which denied her motion to suppress evidence obtained during a traffic

stop.1

         On June 17, 2014, Delaware State Police Corporal Eric Huston was on patrol

when he observed a tan Buick Century cross U.S. Route 13 on Bacon Avenue in New

Castle County. He checked the vehicle’s registration and learned that the vehicle was

registered to a woman with a suspended license. He also learned that the owner was

a white female and approximately forty years old. The driver of the vehicle looked

to Corporal Huston to be a white female about forty years old. Thinking that the

driver was the owner, Corporal Huston stopped the vehicle. It turned out that the

driver was not the owner, but Harrison, who had borrowed the vehicle from the

owner. After Corporal Huston learned Harrison’s identity, he found that her driver’s

license was also suspended and she was the subject of an outstanding warrant. He

took her into custody, and after a search of the vehicle, she was charged with Driving

with a Suspended License,2 Possession of Marijuana,3 four counts of Possession of

a Controlled Substance,4 and Endangering the Welfare of a Child.5


1
  Appellant’s Op. Br., Ex. A.
2
  21 Del. C. § 2756(a).
3
  16 Del. C. § 4764(a).
4
  16 Del. C. § 4763(c).
5
  11 Del. C. § 1102(a)(1).

                                          1
          In November 2014, Harrison filed a motion to suppress the evidence collected

during the search of the vehicle. A hearing was held on the motion, and at its

conclusion, the trial court denied the motion from the bench. The trial court held that

on the facts as Corporal Huston reasonably believed them to be, he had a reasonable

and articulable suspicion that the vehicle’s registered owner was in fact driving since

Harrison matched the owner’s description. Harrison was subsequently convicted of

all charges except Endangering the Welfare of a Child.6 This appeal followed.

          Harrison contends that Corporal Huston did not have a reasonable and

articulable suspicion that she was driving on a suspended license, and the traffic stop

therefore violated her Fourth Amendment right to be free from unreasonable searches

and seizures. In other words, she claims that her Fourth Amendment rights were

violated when she was stopped for merely matching the description of the vehicle’s

registered owner.

          “[When] reviewing the denial of [a] motion to suppress evidence based on an

allegedly illegal stop and seizure, we conduct a de novo review to determine whether

the totality of the circumstances, in light of the trial judge’s factual findings, support

a reasonable and articulable suspicion for the stop.”7 “In order to satisfy the



6
    For reasons not relevant to this appeal, the State nolle prosequi this charge at the end of trial.
7
    Lopez-Vazquez v. State, 956 A.2d 1280, 1285 (Del. 2008).

                                                     2
reasonable and articulable standard, the officer must point to specific facts, which

viewed in their entirety and accompanied by rational inferences, support the suspicion

that the person sought to be detained was in the process of violating the law.”8 “The

totality of circumstances, as viewed through the eyes of a reasonable, trained officer

in the same or similar circumstances, must be examined by both the trial judge and

appellate courts to determine if reasonable suspicion has been properly formulated.”9

          Harrison’s claim has no merit. Corporal Huston testified that when he ran the

vehicle’s registration number, he learned that the owner’s license was suspended. He

also learned that the owner was an approximately forty-year old, white woman. As

he continued following the vehicle, he determined that the driver met that description.

The fact that the driver turned out to be Harrison and not the owner is irrelevant

because that fact was not known to Corporal Huston at the time he initiated the stop.

It is clear from the record that Corporal Huston had a reasonable and articulable

suspicion that Harrison was the vehicle’s registered owner and driving on a

suspended license. Therefore, the trial court did not abuse his discretion or commit

legal error when it denied Harrison’s motion to suppress.

          For these reasons, the Superior Court’s judgment of conviction is affirmed.



8
    Riley v. State, 892 A.2d 370, 374 (Del. 2006) (internal quotation marks omitted).
9
    Id.

                                                  3